Appellant was convicted of violating the prohibition law, and his punishment assessed at a fine of $25 and twenty days imprisonment in the county jail.
A jury was waived, and the issues submitted to the court. The defendant admits that the prosecuting witness, J.W. Peters, approached him and stated he wanted some whisky. Appellant says he told Peters he had no whisky, but thought he could get him some. That he went and purchased the whisky from one Pettigrew, who is now a fugitive from justice. This explanation, if true, would show that he was merely acting as agent for Peters, but the court did not apparently believe it, and the testimony of Peters supports the judgment.
The judgment is affirmed.                             Affirmed. *Page 430